Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 11-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 11, the prior art does not disclose or suggest a method for controlling a boost converter with N switching cells in synchronous pulse-width modulation mode, in which N is a non-zero natural integer, the converter receiving at an input a DC electrical voltage (Vin) from a voltage source and supplying at the output an output voltage (Vout) greater than or equal to the input voltage (Vin), primarily, having … measuring the input (Vin) and output (Vout) voltages of said boost converter; determining an output vector (y) configured to globally linearize a system of equations of the boost converter; calculating a power variation in an electrical load at the output of the converter (Pout); determining the N duty cycles (ak) of the converter as a function of the second derivative (ӱ) of the output vector (y), of the derivative of the power in the electrical load ( Pout), and of a ratio between the measured input voltage (Vin) and output voltage (Vut); … controlling each switching cell (k) of the converter, as a function of the duty cycle determined (ak).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838